*815Special Term properly issued a preliminary injunction restraining the defendants from performing real estate broker functions without a license (Real Property Law §§ 440, 440-a, 442-e). As to plaintiff’s challenge to the denial of certain other branches of her motion for preliminary injunctive relief, we agree with Special Term that plaintiff has not demonstrated her entitlement to such a drastic remedy. The arguments on appeal present questions of fact which should more appropriately be raised and determined at trial. Since the partnership certificate had been filed in New York County, it is clear that Special Term misspoke when it referred to the partnership certificate “filed in the Rockland County Clerk’s office”. Mollen, P. J., Mangano, Thompson and O’Connor, JJ., concur.